Citation Nr: 9927882	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
due to exposure to herbicide agents, to include Agent Orange.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1995 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for a skin 
disability and an increased rating for PTSD were denied.  The 
veteran filed a timely appeal of these issues.


FINDINGS OF FACT

1.  The veteran has a current skin condition, diagnosed at 
various times as an unknown type of skin rash, 
dermatofibroma, cyst, nervi, and mild pruritus.

2.  There is no evidence of a nexus, or link, between the 
veteran's current skin condition and an inservice disease or 
injury. 

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
developed.

4. The veteran's PTSD presently results in his being unable 
to secure or follow a substantially gainful occupation and 
results in his being demonstrably unable to obtain or retain 
employment.



CONCLUSIONS OF LAW

1. A claim for service connection for a skin condition is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305, 3.307, 3.309, 3.310 (1998).

2.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, §§  4.16(c),  4.130 Diagnostic Code 9411 
(1996), (1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).

I.  Service Connection for A Skin Condition Due to Herbicide 
Exposure.

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The three elements 
of a "well grounded" claim for service connection are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has a skin condition which he 
attributes to his active duty service.  After a review of the 
evidence the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim for 
service connection for a skin condition fails. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1998).  The diseases that are afforded that 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1998).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6) (ii).  
 
The Board notes that the veteran served on active duty in 
Southeast Asia during the Vietnam Conflict from May 1969 to 
May 1970.  

While he served in Vietnam during the prescribed period, the 
veteran does not have a skin condition for which presumptive 
service connection due to herbicide exposure can be granted.  
See 38 C.F.R. § 3.309 (e) (1998).  The veteran has been 
diagnosed at various times with several skin conditions 
including dermatofibroma and congenital nevi.  As these are 
not disabilities for which presumptive service connection due 
to herbicide exposure may be granted, presumptive service 
connection based on exposure to Agent Orange exposure is not 
well grounded. 38 C.F.R. §§ 3.307, 3.308 (1998). 

Although presumptive service connection due to herbicide 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  With regard to the veteran's claim for service 
connection for a skin condition, the determinative issues 
presented are (1) whether the veteran had a skin disability 
during service; (2) whether he currently has a skin 
disability; and if so, (3) whether his current skin 
disability is etiologically related to his service.

The evidence shows that the veteran has a current skin 
disability.  An October 1995 VA examination revealed some 
dryness of the skin over both lower extremities, especially 
around the left knee, and a mottled, flattened area of 
scarring and old apparent pustular lesions with some pitting 
scars over the back, particularly between the shoulder 
blades.  A diagnosis of skin rash, type unknown was rendered.  

An April 1996 VA medical record indicates that the veteran 
sought treatment complaining of a rash on his back and left 
knee.  He stated that the rash has been present since 
returning from Vietnam.  He further stated that the rash was 
always present, but would occasionally flare up and itch.  
The examiner noted that the rash was presently pruritic and 
referred the veteran to a dermatologist.  A May 1996, VA 
outpatient treatment record indicates that the veteran was 
seen by a specialist in dermatology.  The physician diagnosed 
dermatofibroma, a cyst, a questionable nevus, and mild 
pruritus.  The treatment record indicates that the veteran 
was concerned that these skin conditions might be related to 
Agent Orange exposure; however, the examiner advised him that 
they "may be secondary to agent orange," but there was "no 
way to know for certain."  The United States Court of 
Appeals for Veteran's Claims, formerly the United States 
Court of Veterans Appeals, (Court) has held that a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  Bostain v. West, 11 Vet. App. 124, 127 (1998), see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additionally, the Court has held that a doctor's opinion 
expressed in terms of "may or may not" was insufficient to 
establish a well-grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the Board finds that the 
statement by the VA physician that the veteran's current skin 
condition(s) "may" be the secondary to Agent Orange is 
insufficient to establish a well-grounded claim. 

An October 1996 VA outpatient treatment record indicates the 
presence of a hyperpigmented macule.  A punch biopsy was 
performed and a diagnosis of probable nevoid process was 
rendered.  Similarly, a VA examination report of April 1997 
indicates that there was a "streaming nevus" on the 
veteran's back with hair growth within the substance of a 
flat, hyperpigmented area.  The examiner was of the opinion 
that this represented a congenital birthmark.  A small lesion 
in the left anterior foreleg was also identified.  The 
examiner diagnosed congenital nevi.  The Board notes that 
mere congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).  

During a recent hospital admission in March 1999 due to his 
post-traumatic stress disorder, the veteran was given a 
complete physical examination.  The examination report is 
negative for any skin condition, rashes or decubiti.

While there is evidence of a current skin disorder, there is 
no clinical evidence that links his a current skin disability 
to service.  Service medical records show treatment in 
January 1968 for a shin excoriation of the left leg.  He was 
placed on light duty for three days and instructed to clean 
and redress his left leg daily.  He returned to the 
dispensary in March 1968 for follow-up treatment at which 
time it was noted that the cuts on his lower left leg were 
"nearly healed."  There is no other treatment, complaint, 
or diagnosis of any skin conditions during service.  He was 
afforded a physical examination in February 1971 in 
conjunction with his separation from active duty.  The report 
from his separation examination is negative for any skin 
disorder or disability.  Additionally, a VA examination in 
September 1985 indicates that the veteran's skin was normal.  

There is no medical evidence of record that demonstrates that 
the veteran's current skin disability is related to service.  
It is noted that the veteran, in relating his current skin 
disability to service, has presented no diagnostic studies or 
clinical reports that would establish a nexus between his 
current skin condition and his inservice skin excoriation of 
the left leg.  He is competent to report his symptoms; 
however, in the absence of evidence indicating that he has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the relationship of his current 
skin condition to his active service to be of no probative 
value.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not related to 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a skin condition could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim with 
respect to service connection for a skin condition is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 6 Vet App 432 (1994).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to establish a nexus or link 
between his current skin disability and his active military 
service.  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.

II.  Increased Disability Evaluation for Post-Traumatic 
Stress Disorder

Initially, the Board finds that the veteran's claim for an 
increased rating for post-traumatic stress disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased schedular rating of 100 percent is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for post-traumatic 
stress disorder by means of an October 1985 rating decision, 
which assigned a 10 percent disability rating effective June 
24, 1985, the date of claim on appeal.  The veteran perfected 
a timely appeal to the Board.  In a July 1986 decision, the 
Board granted an increased schedular rating of 30 percent.  
The RO, by means of a July 1986 rating action, effectuated 
the Board's decision and assigned an effective date of June 
24, 1985 for the increased rating.  In August 1995, the 
veteran filed a claim for an increased rating for his post-
traumatic stress disorder contending that his disability had 
increased in severity and that an increased rating was 
appropriate.  By means of a November 1995 rating action, the 
disability evaluation of his post-traumatic stress disorder 
was increased to 50 percent disabling effective August 29, 
1995, the date of claim.  The veteran perfected a timely 
appeal of this decision. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A 50 percent rating would be appropriate if 
the symptomatology of the PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment. A 50 percent rating was warranted where 
the evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  In addition, prior to 
November 7, 1996, the regulations also provided that where 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate Diagnostic Code.  38 C.F.R. § 4.16(c) 
(1996)

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The veteran filed his claim for an increased rating 
in August 1995.  As the regulations changed after his appeal 
was filed, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The Board finds that the criteria in effect prior to 
November 7, 1996, are more favorable to the veteran in that 
his post-traumatic stress disorder precludes him securing or 
following a substantially gainful occupation under the 
criteria for a 100 percent disability evaluation using the 
criteria in effect prior to November 7, 1996.  

At a personal hearing before the RO in May 1996, he stated 
that he had worked as a hairdresser but his PTSD had made it 
difficult for him to interact with his customers.  He stated 
that he could not communicate with them and would "mess up 
their hair and tell them it was their fault for moving . . 
.."  He also stated that he would constantly argue with his 
customers.  He stated that he had nightmares and flashbacks 
about combat in Vietnam and specifically about one combat 
mission in which he received the Army Commendation Medal with 
"V" device.  The nightmares kept him up at night requiring 
him to move to a different room so that he will not disturb 
his wife.  

A June 1997 VA social service report indicates that the 
veteran last worked in the early 1980s, but he could not 
continue working due to nightmares about Vietnam and 
conflicts with his customers.  While he was seeking 
treatment, he stated that it did not help him.  He would not 
take his medication regularly as it upset his stomach.  The 
report indicates that he was not cooperative during the 
interview as he did not understand why he was being asked 
questions which he had answered in prior examinations.  While 
he did not raise his voice during the interview and did not 
display any threatening behavior, he did look "very 
disgusted and angry."  He answered questions with very few 
words and refused to answer many questions.  

In June 1997, the veteran was also afforded a psychiatric 
examination.  The examination report indicates the he last 
worked in 1996 as a hairdresser, but had to close down as he 
could not deal with the public and was losing his temper.  
The report indicates that he gets very upset and sweaty when 
he is under a lot of stress.  He also gets depressed and has 
difficulty sleeping.  He has a startle reaction with loud 
noises and has flashbacks and panic attacks.  He stated that 
his medication causes him to get drowsy and dizzy and he 
cannot drive if he takes his medication.  The veteran was 
taking Depakote, Doxepin, Pepcid, and Simethicone.  He has 
had assault and battery charges in the past.  While he had no 
suicide attempts, he did have thoughts of suicide.  The 
report indicates no history of substance abuse or alcohol 
related problems.  During the examination, he cried 
frequently when talking about his experiences and his mood 
was depressed and very anxious.  His thinking was coherent 
but somewhat tangential with some paranoid thoughts.  He also 
showed some diminished concentration and memory for recent 
events.  The examiner diagnosed chronic and severe post-
traumatic stress disorder and severe and recurrent 
depression.  The report indicates that a Global Assessment of 
Function (GAF) score of 41 was indicated due to serious 
symptoms, with suicidal thoughts on and off, depression, 
insomnia, angry outbursts, serious impairment in social and 
occupational functions, no friends, and inability to keep a 
job.  

VA outpatient treatment records indicate that the veteran 
undergoes weekly treatment for his PTSD.  Similarly, an 
undated letter received in March 1999 from Dr. R. L. Coberly, 
a VA psychologist, indicates that the veteran undergoes 
weekly group treatment for his PTSD.  Dr. Coberly indicates 
that the veteran is "unable to work and this situation is 
not apt to change in the foreseeable future."  

VA medical records indicate that the veteran sought treatment 
at the VA Medical Center (VAMC) Emergency Room in March 1999.  
After a psychiatric consultation, he was sent to the Georgia 
Regional Hospital where he was given an emergency admission 
to the psychiatric ward as he displayed agitation, 
hallucinations, paranoia, and homicidal and suicidal 
ideations.  Two days later, he returned to the VAMC, as a 
space had become available in the psychiatric ward.  The VA 
discharge report indicates that the veteran was hospitalized 
for nine days with complaints of very disrupted sleep.  He 
paced all night long and had nightmares and flashbacks.  He 
complained of visual hallucinations of people and shadows and 
auditory hallucinations of buzzing in his head and bombs 
going off.  He would also hear voices saying things such as 
"Hey, what are you doing?"  His wife indicated that he had 
had homicidal and suicidal ideations prior to his admission 
with a plan to cut his wrists or shoot himself.  The 
discharge report indicates that drug screening on admission 
was positive for marijuana.  Discharge instructions given to 
the veteran indicate that he cold not return to work until he 
feels able. 

Based on these facts,  the Board finds that a 100 percent 
evaluation under the criteria in effect prior to November 7, 
1996 is warranted as the evidence definitely shows that the 
veteran's post-traumatic stress disorder precludes him from 
securing or following a substantially gainful occupation.  
38 C.F.R. §  4.16(c) (1996).  

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§  4.16(c),  4.130, Diagnostic Code 9411 (1996, 
1998).

ORDER

Service connection for a skin condition is denied.  

A 100 percent disability evaluation for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

